Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment filed on 08/12/2022.
In the instant Amendment, claims 1, 3-4, 6 and 9-10 have been amended; New claims 11-18 have been added. Claims 1, 9 and 10 are independent claims.  Claims 1-18 have been examined and are pending.  This Action is made FINAL.
Response to Arguments
The rejection of claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn as the claims have been amended.
Applicants’ arguments in the instant Amendment, filed on 08/12/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
 Applicant’s arguments: Applicant submits the amended claim is patentable over the references of Lee, Lim, and Lee067. Specifically, the references are not seen to describe the features of "receive first information from the first other communication apparatus in a case where the authentication processing is successful, wherein the first information is encrypted according to a key based on information obtained in the authentication processing and is shared between the first other communication apparatus and a second other communication apparatus; execute processing to set, based on at least the first information, an encryption key for connecting to a wireless network constructed by the second other communication apparatus in a case where a first response signal is received from the second other communication apparatus configured to transmit a response signal according to the search signal based on the first information", as recited in claim 1.
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the combination of Lee, Lim, and Lee067does disclose receive first information from the first other communication apparatus in a case where the authentication processing is successful, wherein the first information is encrypted according to a key based on information obtained in the authentication processing and is shared between the first other communication apparatus and a second other communication apparatus; execute processing to set, based on at least the first information, an encryption key for connecting to a wireless network constructed by the second other communication apparatus in a case where a first response signal is received from the second other communication apparatus configured to transmit a response signal according to the search signal based on the first information. As seen in abstract, par. 0021, 0023 and 0050 of Lee. Lee teaches once authenticated, a device may be allowed to establish a connection to the network device. Generating, via the processor, a customized encoded symbol based at least in part on the input, and providing, via the processor, the customized encoded symbol for use by the second computing device to establish the connection with the network device. Further as seen in par. 0038 and 0049 of Lee. Lee further teaches that the transmitter module transmit the one or more signals received from other components of the apparatus. For example, transmitter module 220 may transmit a customized encoded symbol generated by pairing module.  In one embodiment, device 500 may use at least a portion of the user inputs to generate a customized encoded symbol to enable a device to connect to another device. For example, the user input may enable device 500 to connect to a network device. Additionally, or alternatively, the user input may enable a separate device to connect to a network device. As seen in par. 0061 of Lee067. Lee067 teaches that the first control unit 125 may receive both the authentication key and the user information corresponding to the authentication key from the communication terminal, and register the received authentication key and the received user information in the storage unit 123. Further, the first control unit 125 may receive only the authentication key from the communication terminal, receive the user information after requesting the user information corresponding to the authentication key to the user terminal 130, and register the received authentication key and the received user information in the storage unit 123. Therefore, it would be obvious that the combination of Lee and Lee067 does disclose the amended limitations as recited in claim 1. 
Independent claims 9 and 10  directed to a method and a computer readable storage medium that perform a method at least similar to that disclosed in claim 1 and claims 2-8 depend from claim 1. Thus Applicants’ arguments with respect to claims 1-10, have been fully considered but they are not persuasive for at least the reasons explained above with respect to claim 1. 
Thus, the amended limitations are still obvious over the prior art of record. Please see amended rejection below for the amended rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0360561); in view of Lim (US 2008/0010374) and further in view of Lee (US 2015/03250687) hereinafter Lee687.
Regarding claim 1, Lee discloses a communication apparatus comprising: 
one or more processors (Lee Abstract); and 
one or more memories including instructions that, when executed by the one or more processors (Lee Abstract), cause the communication apparatus to:
execute authentication processing between the communication apparatus and a first other communication apparatus (Lee abstract and par. 0050. Lee teaches a method for establishing network connections is described. In one embodiment, the method includes receiving, via a processor of a first computing device, an input associated with enabling a second computing device to establish a connection with a network device, generating, via the processor, a customized encoded symbol based at least in part on the input, and providing, via the processor, the customized encoded symbol for use by the second computing device to establish the connection with the network device. Once authenticated, a device may be allowed to establish a connection to the network device); 
receive first information from the first other communication apparatus in a case where the authentication processing is successful (Lee par. 0021,  0023 and 0050. Lee teaches that the first device may use at least a portion of the information acquired by scanning the encoded symbol on the third device and/or the information acquired by user input to generate a customized encoded symbol. The customized encoded symbol may include at least one of the device name, password, SSID, MAC address, IP address, wireless channel, and/or access policy with respect to the third device. Based on the information acquired, the second device may be enabled to establish a connection with the third device. Once authenticated, a device may be allowed to establish a connection to the network device); wherein the first information is encrypted according to a key based on information obtained in the authentication processing and is shared between the first other communication apparatus and a second other communication apparatus (Lee par. 0021. Lee teaches that device may be configured to enter information such as the device name, password, SSID, etc., via a user interface of an application installed on the first device. Additionally, or alternatively, a user may enter one or more inputs. With or without an established connection to the third device, the first device may use at least a portion of the information acquired by scanning the encoded symbol on the third device and/or the information acquired by user input to generate a customized encoded symbol);
transmit a search signal for searching for the second other communication apparatus by including the first information (Lee par. 0029, 0038 and 0049. Lee teaches that the remote computing device 140 may be a computing entity operable to enable a remote user to monitor network device 125 and/or at least one of devices 105, 110, 115. The transmitter module transmit the one or more signals received from other components of the apparatus. For example, transmitter module 220 may transmit a customized encoded symbol generated by pairing module. For example, the user input may enable device 500 to connect to a network device. Additionally, or alternatively, the user input may enable a separate device to connect to a network device); 
execute processing to set, based on at least the first information for connecting to a wireless network constructed by the second other communication apparatus (Lee par.0020 and 0023; Lee teaches that a first device may scan a barcode such as a quick response (QR) code affixed to or carried by the third device. The scan may provide the first device with information such as a device name, a password, a service set identifier (SSID), a media access control (MAC) address, an internet protocol (IP) address, a wireless channel, and/or an access policy and based on the information acquired, the second device may be enabled to establish a connection with the third device. In some embodiments, the acquired information may specify the second device has administrator rights or general user rights in relation to the connection with the third device. See also par. 0041-0042).
connect to the second other communication apparatus after setting (Lee abstract. Lee teaches that an input associated with enabling a second computing device to establish a connection with a network device, generating, via the processor, a customized encoded symbol based at least in part on the input, and providing, via the processor, the customized encoded symbol for use by the second computing device to establish the connection with the network device).
Lee discloses transmit by the received first information to the second other communication apparatus and communicating with the second other communication apparatus. However, Lee does not explicitly disclose wherein acquire authentication key in a case where a first response signal is received from the second other communication apparatus configured to transmit a response signal according to the search signal based on the first information.
However, in an analogous art, Lim discloses wherein acquire in a case where a first response signal is received from the second other communication apparatus configured to transmit a response signal according to the search signal based on the first information (Lim par.0074. Lim teaches that Device #1, 210, and device #2, 220, which have received the search signal from the control point #n, 100c, transmit unicast transmission type response signals to the control point #n.); and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lim with the method and system of Lee, wherein transmit by unicast the received first information to the second other communication apparatus in a case where a response signal according to the search signal transmitted by the first transmission unit is received from the second other communication apparatus. The motivation is to provide users with a means for recognize those devices, are connected to the UPnP network by the response signals transmitted from device (Lim par. 0074).
Lee and Lim discloses transmit by the received first information to the second other communication apparatus and communicating with the second other communication apparatus to acquire information to connect. However, Lee and Lim do not explicitly disclose wherein acquire authentication key.
However, in an analogous art, Lee067 discloses wherein acquire authentication key (Lee067 par.0061. Lee067 teaches that the first control unit 125 may recognize the authentication key provided from the communication terminal through the first communication unit 121. At this time, the first control unit 125 may receive both the authentication key and the user information corresponding to the authentication key from the communication terminal, and register the received authentication key and the received user information in the storage unit 123. Further, the first control unit 125 may receive only the authentication key from the communication terminal, receive the user information after requesting the user information corresponding to the authentication key to the user terminal 130, and register the received authentication key and the received user information in the storage unit 123).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lee067 with the method and system of Lee and Lim, wherein acquire authentication key. The motivation is to provide the user information corresponding to the authentication key to the authentication terminal for secure authentication (Lee067 abstract).
Regarding claim 2, Lee, Lim and Lee067 disclose the communication apparatus according to claim 1,
Lee further discloses wherein the first information is generated by the first other communication apparatus (Lee abstract. Lee teaches that receiving, via a processor of a first computing device, an input associated with enabling a second computing device to establish a connection with a network device, generating, via the processor, a customized encoded symbol based at least in part on the input, and providing, via the processor, the customized encoded symbol for use by the second computing device to establish the connection with the network device).  
Regarding claim 3, Lee, Lim and Lee067 disclose the communication apparatus according to claim 1,
Lee further discloses wherein set between the communication apparatus the second other communication apparatus in the processing  (Lee par.0020 and 0023; Lee teaches that a first device may scan a barcode such as a quick response (QR) code affixed to or carried by the third device. The scan may provide the first device with information such as a device name, a password, a service set identifier (SSID), a media access control (MAC) address, an internet protocol (IP) address, a wireless channel, and/or an access policy and based on the information acquired, the second device may be enabled to establish a connection with the third device).
Lee067 discloses wherein acquire authentication key (Lee067 par.0061. Lee067 teaches that the first control unit 125 may recognize the authentication key provided from the communication terminal through the first communication unit 121. At this time, the first control unit 125 may receive both the authentication key and the user information corresponding to the authentication key from the communication terminal, and register the received authentication key and the received user information in the storage unit 123. Further, the first control unit 125 may receive only the authentication key from the communication terminal, receive the user information after requesting the user information corresponding to the authentication key to the user terminal 130, and register the received authentication key and the received user information in the storage unit 123).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lee067 with the method and system of Lee and Lim, wherein acquire authentication key. The motivation is to provide the user information corresponding to the authentication key to the authentication terminal for secure authentication (Lee067 abstract).
Regarding claim 4, Lee, Lim and Lee067 disclose the communication apparatus according to claim 1,
Lee further discloses further comprising: a display unit configured to display an image including information corresponding to the communication apparatus, wherein the authentication processing is executed based on the information included in the image displayed by the display unit (Lee par. 0022, 0027-0028, 0048, 0069 and fig. and 4. Lee teaches that the first device may display the customized encoded symbol on its screen. Accordingly, the second device may scan the customized encoded symbol displayed on the screen of the first device to acquire the information encoded in this customized encoded symbol. As an example, the static encoded symbol 430 may include a QR code. Using the camera, device 405 may capture an image 435 of the static encoded symbol 430 on network device. The output may be a television, a liquid crystal display (LCD) monitor, a cathode ray tube (CRT) monitor, speaker, tactile output device, and/or the like).  
Regarding claim 5, Lee, Lim and Lee067 disclose the communication apparatus according to claim 4,
Lee further discloses wherein the display unit is configured to display an image including the information corresponding to the communication apparatus in a QR code (Lee par. 0020. Lee teaches that a first device may scan a barcode such as a quick response ( QR) code affixed to or carried by the third device. The scan may provide the first device with information such as a device name, a password, a service set identifier (SSID), a media access control (MAC) address, an internet protocol (IP) address, a wireless channel, and/or an access policy. The access policy may include a level of access, one or more permissions, a connection expiration, one or more allowed folders and/or one or more blocked folders).  
Regarding claim 6, Lee, Lim and Lee067 disclose the communication apparatus according to claim 1,
Lee further discloses wherein one or more processors, further cause the communication apparatus to receive second information to be used for the processing to set from the first other communication apparatus (Lee par. 0027. Lee teaches that The local computing devices 105, 110, 115 may include memory, a processor, an output, a data input and a communication module. Pairing module 130 and/or application 135 may allow device 105 to enable at least one of local computing device 110, 115 and/or remote computing device 140 to establish a connection with network device 125 via an encoded symbol generated by the first device. For example, device 105, in conjunction with pairing module 130 and/or application 135, may generate a customized encoded symbol, such as a QR code, by encoding information regarding establishing a connection with network device 125 into a customized encoded symbol and providing the customized encoded symbol to at least one of the devices 110, 115, 140). 
Lee067 further discloses acquire authentication key (Lee067 par.0061. Lee067 teaches that the first control unit 125 may recognize the authentication key provided from the communication terminal through the first communication unit 121. At this time, the first control unit 125 may receive both the authentication key and the user information corresponding to the authentication key from the communication terminal, and register the received authentication key and the received user information in the storage unit 123. Further, the first control unit 125 may receive only the authentication key from the communication terminal, receive the user information after requesting the user information corresponding to the authentication key to the user terminal 130, and register the received authentication key and the received user information in the storage unit 123).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lee067 with the method and system of Lee and Lim, wherein acquire authentication key. The motivation is to provide the user information corresponding to the authentication key to the authentication terminal for secure authentication (Lee067 abstract).
Regarding claim 7, Lee, Lim and Lee067 disclose the communication apparatus according to claim 6,
Lee further discloses wherein an information amount of the first information is - 40 -10168187US02 smaller than an information amount of the second information (Lee par. 0029, 0038 and 0049. Lee teaches that the remote computing device 140 may be a computing entity operable to enable a remote user to monitor network device 125 and/or at least one of devices 105, 110, 115. The transmitter module transmit the one or more signals received from other components of the apparatus. For example, transmitter module 220 may transmit a customized encoded symbol generated by pairing module.  In one embodiment, device 500 may use at least a portion of the user inputs to generate a customized encoded symbol to enable a device to connect to another device. For example, the user input may enable device 500 to connect to a network device. Additionally, or alternatively, the user input may enable a separate device to connect to a network device). 
Regarding claims 9-10; claims 9-10 are directed to a method and a computer readable storage medium associated with the apparatus claimed in claim 1.  Claims 9-10 are similar in scope to claim 1, and are therefore rejected under similar rationale respectively. 
Regarding claim 11, Lee, Lim and Lee067 disclose the communication apparatus according to claim 1,
Lee further discloses wherein the first information is used for verification to connect the wireless network constructed by the second other communication apparatus (Lee par. 0022, 0048, 0069 and fig. and 4. Lee teaches that the first device may display the customized encoded symbol on its screen. Accordingly, the second device may scan the customized encoded symbol displayed on the screen of the first device to acquire the information encoded in this customized encoded symbol. As an example, the static encoded symbol 430 may include a QR code. Using the camera, device 405 may capture an image 435 of the static encoded symbol 430 on network device. See also par. 0019-0020, 0027 and 0044). 
Regarding claim 12, Lee, Lim and Lee067 disclose the communication apparatus according to claim 1,
Lim further discloses one or more processors further cause the communication apparatus to receive response information which the second other communication apparatus responded in accordance with verification on the first information included in the search signal received by the second other communication (Lim par.0074. Lim teaches that Device #1, 210, and device #2, 220, which have received the search signal from the control point #n, 100c, transmit unicast transmission type response signals to the control point #n.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lim with the method and system of Lee, wherein transmit by unicast the received first information to the second other communication apparatus in a case where a response signal in response to the search signal transmitted by the first transmission unit is received from the second other communication apparatus. The motivation is to provide users with a means for recognize those devices, are connected to the UPnP network by the response signals transmitted from device (Lim par. 0074). 
Regarding claim 13, Lee, Lim and Lee067 disclose the communication apparatus according to claim 1,
Lee further discloses wherein a publication key and an encryption key are used in the authentication processing (Lee par. 0020. Lee teaches that a first device may scan a barcode such as a quick response (QR) code affixed to or carried by the third device. The scan may provide the first device with information such as a device name, a password, a service set identifier (SSID), a media access control (MAC) address, an internet protocol (IP) address, a wireless channel, and/or an access policy. The access policy may include a level of access, one or more permissions, a connection expiration, one or more allowed folders and/or one or more blocked folders). 
Regarding claim 14, Lee, Lim and Lee067 disclose the communication apparatus according to claim 1,
Lee further discloses wherein the authentication processing is executed using a publication of at least a first other communication apparatus and the first information is encrypted (Lee par. 0029, 0038 and 0049. Lee teaches that the remote computing device 140 may be a computing entity operable to enable a remote user to monitor network device 125 and/or at least one of devices 105, 110, 115. The transmitter module transmit the one or more signals received from other components of the apparatus. For example, transmitter module 220 may transmit a customized encoded symbol generated by pairing module.  In one embodiment, device 500 may use at least a portion of the user inputs to generate a customized encoded symbol to enable a device to connect to another device. For example, the user input may enable device 500 to connect to a network device. Additionally, or alternatively, the user input may enable a separate device to connect to a network device). (Lee067 par.0061. Lee067 teaches that the first control unit 125 may recognize the authentication key provided from the communication terminal through the first communication unit 121. At this time, the first control unit 125 may receive both the authentication key and the user information corresponding to the authentication key from the communication terminal, and register the received authentication key and the received user information in the storage unit 123. Further, the first control unit 125 may receive only the authentication key from the communication terminal, receive the user information after requesting the user information corresponding to the authentication key to the user terminal 130, and register the received authentication key and the received user information in the storage unit 123).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lee067 with the method and system of Lee and Lim, wherein acquire authentication key. The motivation is to provide the user information corresponding to the authentication key to the authentication terminal for secure authentication (Lee067 abstract).
Regarding claim 15, Lee, Lim and Lee067 disclose the communication apparatus according to claim 4,
Lee further discloses wherein the information including the image includes a MAC address of the communication apparatus (Lee par. 0020. Lee teaches that a first device may scan a barcode such as a quick response (QR) code affixed to or carried by the third device. The scan may provide the first device with information such as a device name, a password, a service set identifier (SSID), a media access control (MAC) address, an internet protocol (IP) address, a wireless channel, and/or an access policy. The access policy may include a level of access, one or more permissions). 
Regarding claim 16, Lee, Lim and Lee067 disclose the communication apparatus according to claim 6,
Lim further discloses wherein the transmission of the search signal is a unicast transmission ((Lim par.0074. Lim teaches that Device #1, 210, and device #2, 220, which have received the search signal from the control point #n, 100c, transmit unicast transmission type response signals to the control point #n.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lim with the method and system of Lee, wherein transmit by unicast the received first information to the second other communication apparatus in a case where a response signal in response to the search signal transmitted by the first transmission unit is received from the second other communication apparatus. The motivation is to provide users with a means for recognize those devices, are connected to the UPnP network by the response signals transmitted from device (Lim par. 0074).
Regarding claim 17, Lee, Lim and Lee067 disclose the communication apparatus according to claim 1,
Lim further discloses wherein the communication apparatus is a printer and the second other communication apparatus is an access point (Lim par. 0068. Lim teaches that device #1, 210, or device #2, 220, may be a multifunctional device in which several devices are combined, and the respective devices in the multifunctional device may be UPnP devices providing respective services. For example, if device #1 is a multifunctional device, sub-device #1, 212, may be a printer or a scanner). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lim with the method and system of Lee, wherein transmit by unicast the received first information to the second other communication apparatus in a case where a response signal in response to the search signal transmitted by the first transmission unit is received from the second other communication apparatus. The motivation is to provide users with a means for recognize those devices, are connected to the UPnP network by the response signals transmitted from device (Lim par. 0074).
Regarding claim 18, Lee, Lim and Lee067 disclose the communication apparatus according to claim 1,
Lee further discloses the first information includes identification information on a network formed by the second other communication apparatus ((Lee par. 0020. Lee teaches that a first device may scan a barcode such as a quick response ( QR) code affixed to or carried by the third device. The scan may provide the first device with information such as a device name, a password, a service set identifier (SSID), a media access control (MAC) address, an internet protocol (IP) address, a wireless channel, and/or an access policy. The access policy may include a level of access, one or more permissions, a connection expiration, one or more allowed folders and/or one or more blocked folders). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0360561); in view of Lim (US 2008/0010374), in view of Lee (US 2015/03250687) hereinafter Lee687 and further in view of Kakumaru (US 2009/0028101).
Regarding claim 8, Lee, Lim and Lee067 disclose the communication apparatus according to claim 1,
Lee, Lim and Lee067 failed to disclose but Kakumaru discloses wherein the wherein the wireless network is compliant with the IEEE802.11 series standard (Kakumaru par. 0081. Kakumaru teaches that the radio terminal 10-1 has a function as a terminal based on IEEE 802.11i and IEEE 802.1X, and has a supplicant function specified by IEEE 802.1X, and before data communication becomes possible, performs connection negotiation with the base station 20 and base station 30 using a radio physical layer, after connection negotiation is complete, requests IEEE 802.1X user authentication).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kakumaru with the method and system of Lee, Lim and Lee067, wherein the communication apparatus executes a 4-way handshake as the setting process. The motivation is to providing a method for eliminate the vulnerabilities using the IEEE (Institute of Electrical and Electronic Engineers) 802.11i standard has been set for strengthening IEEE 802.11 radio LAN security (Kakumaru par. 0003 ).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495